UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1489


DEBORAH SUE ALDRIDGE,

                  Plaintiff - Appellant,

             v.

COL. STEVEN M. HANSEN,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00157-REP)


Submitted:    November 4, 2009              Decided:   November 18, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborah Sue Aldridge, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Deborah   Sue   Aldridge       appeals    the    district   court’s

order denying without prejudice her application to proceed in

forma pauperis in her civil action.             We have reviewed the record

and find no abuse of discretion.             Accordingly, we affirm for the

reasons stated by the district court.                  Aldridge v. Hansen, No.

3:09-cv-00157-REP (E.D. Va. Mar. 30, 2009).                   We deny Aldridge’s

motions to expedite and dispense with oral argument because the

facts   and    legal    contentions   are     adequately      presented    in   the

materials     before    the   court   and     argument     would   not    aid   the

decisional process.

                                                                          AFFIRMED




                                         2